Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2014/0343170 A1) in view of Ling (Nanoscale Research Letters, 2013, 8, 538). 
Regarding Claim 1, Sugiyama teaches oil-in-water Pickering emulsions obtained using corona-core microgel emulsifying particles (Abstract; ¶ 80). The emulsions being Pickering emulsions, the particles are positioned at the water/oil droplet interface. Sugiyama teaches examples where Pickering emulsions are obtained using about 1 wt% microgel particles from Preparation Example 3, 80-90 pbw of oil phase of Sugiyama teaches the water phase includes various additives such as synthetic water soluble polymer thickeners (¶ 101, 151). Examples 4-5 and 4-6 of Table 7 comprise about 0.1 wt% of thickener (Carboxyvinyl polymer) relative to total weight of emulsion (¶ 151). Although carboxyvinyl polymer is not one of the thickeners of claim 1, Sugiyama teaches polyethylene glycol 20,000 is suitable (¶ 115). It would have been obvious to one of ordinary skill in the art to incorporate polyethylene glycol 20,000 into the compositions of Sugiyama thereby predictably affording workable Pickering emulsions in accordance with the teachings of Sugiyama. 
As indicated by Ling, the terminology “PEG 20,000” refers to the molecular weight of the polyethylene glycol (“Materials” of page 2; Table 1). Ling notes that commercial sources of PEG exhibit a polydispersity ratio of about 1.05 (Page 3; Right Column). Accordingly, the “PEG 20,000” of Sugiyama is seen to intrinsically possess a weight average molecular weight consistent with the range claimed. Alternatively, it Ling exhibiting PDI’s of about 1.05 since such materials are readily available from commercial sources as indicated by Ling (“Materials” of Page 2).
Regarding Claim 14, the polymer particles of Sugiyama are still seen to satisfy the requirement of the particles being “metal or non-metal particles” within claim 1, even if the identity of the “metal particles” are further limited. Dependent claim 14 only further limits the identity of the metal particles used without explicitly requiring such particles be present. 
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2014/0343170 A1) in view of Ling (Nanoscale Research Letters, 2013, 8, 538) and Sumitomo Seika (PEO: Water-Soluble Thermoplastic Resin). 
The discussion regarding Sugiyama and Ling within ¶ 6-8 is incorporated herein by reference.
Alternatively with respect to the content of thickener, Sumitomo Seika teaches thickeners such as polyethylene glycols for aqueous solutions (Pages 1-2). Sumitomo Seika teaches concentrations such as 0.2-10 wt% is effective in procuring thickening characteristics (Page 5). Sumitomo Seika clearly teaches the viscosity of the aqueous solution is dependent on the quantity of thickener used (Page 5) thus, indicating the concentration of thickener to be a result effective variable subject to optimization by one skilled in the art because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal concentrations of polyethylene glycol within the scope of the present claims by routine experimentation so as to produce desirable end results.
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capron ‘697 (WO 2014/060697 A1) in view of Sugiyama (US 2014/0343170 A1), Ling (Nanoscale Research Letters, 2013, 8, 538), and Sumitomo Seika (PEO: Water-Soluble Thermoplastic Resin). As the cited WO document is in a non-English language, the English equivalent, US 2015/0273420 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claim 1, Capron ‘697 teaches high internal phase pickering emulsions (Abstract; ¶ 27, 288) where oil phase is dispersed phase and aqueous phase is continuous phase preferably in a volume ratio higher than 80 vol% hydrophobic internal phase and 20 vol% hydrophilic continuous phase (¶ 110-112; Examples). Capron ‘697 teaches the pickering emulsions are stabilized by cellulose nanocrystals (¶ 288) whereby the nanocrystals can be non-functionalized (¶ 142-144), reading on non-surface treated non-metal particles. The emulsions being pickering emulsions, the stabilizing nanoparticles are positioned on oil droplet surface (Abstract). Capron ‘697 teaches 0.035-2 wt% of nanocrystals relative to total weight of composition (¶ 216). Capron ‘697 teaches the nanocrystals have average lengths between 150-600 nm and widths between 5-50 nm (¶ 186), which overlaps particles having an average particle diameter of 10 nm to 100 micron. See also Capron ‘697’s teaching of particles with 260 Capron ‘697 teaches embodiments free of surfactant (¶ 290; see also Examples at ¶ 428-436 which use no surfactant). The Examples of Capron ‘697 use chitin nanocrystals, which are construed as “polyethers”. 
Capron ‘697 teaches thickening or viscosity agents such as xanthan can be used in the hydrophilic phase (¶ 273), but differs from the subject matter claimed in that 0.01-20 wt% of non-ionic water soluble polymer is not included. Sugiyama teaches the creation of pickering oil-in-water emulsions (Abstract; ¶ 80) and teaches xanthans and polyethylene glycol 20,000 were both known thickeners (¶ 101, 112-115). Given such, it would have been obvious to one of ordinary skill in the art to substitute xanthan with polyethylene glycol 20,000 thereby predictably affording thickened emulsions in accordance with the teachings of Sugiyama. 
As indicated by Ling, the terminology “PEG 20,000” refers to the molecular weight of the polyethylene glycol (“Materials” of page 2; Table 1). Ling notes that commercial sources of PEG exhibit a polydispersity ratio of about 1.05 (Page 3; Right Column). Accordingly, the “PEG 20,000” of Sugiyama is seen to intrinsically possess a weight average molecular weight consistent with the range claimed. Alternatively, it would have been obvious to one of ordinary skill in the art to utilize the PEG 20,000’s of Ling exhibiting PDI’s of about 1.05 since such materials are readily available from commercial sources as indicated by Ling (“Materials” of Page 2).
With respect to the content of thickener, Sumitomo Seika teaches thickeners such as polyethylene glycols for aqueous solutions (Pages 1-2). Sumitomo Seika teaches concentrations such as 0.2-10 wt% is effective in procuring thickening characteristics (Page 5). Sumitomo Seika clearly teaches the viscosity of the aqueous In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal concentrations of polyethylene glycol within the scope of the present claims by routine experimentation so as to produce desirable end results.
Regarding Claim 14, the polymer particles of Sugiyama are still seen to satisfy the requirement of the particles being “metal or non-metal particles” within claim 1, even if the identity of the “metal particles” are further limited. Dependent claim 14 only further limits the identity of the metal particles used without explicitly requiring such particles be present. 
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically with respect to claim 15, the closest prior art found with respect to the subject matter claimed is Sugiyama, discussed above, who describes high internal phase emulsions (HIPEs) with microgel polymer particles and indicates polyethylene glycol with a molecular weight of 20,000 is a suitable thickener. However, Sugiyama only describes the use of particles that can be construed as polyethers or polyesters. Sugiyama fails to describe the particles being one or two or more of those set forth within claim 15 and is not seen to provide sufficient motivation to utilize such. A further prior art search has failed to identify prior art that anticipates or obviates a Pickering emulsion satisfying all characteristics claimed, including 1) the absence of surfactant, 2) the use of specific particle solids, 3) the characteristics of being a HIPE possessing 74 vol% or more of a dispersed oil phase, and 4) the presence of the specific non-ionic water soluble polymer having the specific weight average molecular weight claimed. 
With respect to claim 16, Sugiyama expressly teaches the use of polyethylene glycol with a molecular weight of 20,000, which is significantly outside the range claimed. Accordingly, Sugiyama fails to describe non-ionic water soluble polymers consistent with what is claimed and is not seen to provide sufficient motivation to utilize such. A further prior art search has failed to identify prior art that anticipates or obviates a Pickering emulsion satisfying all characteristics claimed. 
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
With respect to Sugiyama, Applicant generally argues that Sugiyama describes several other additives beyond PEG 2000 and thus, there is no reason to select PEG 20,000 other than through hindsight. This is not found persuasive. Sugiyama clearly describes PEG 20,000 functions as a suitable thickener within the Pickering emulsions and thus, it would have been obvious to one of ordinary skill in the art to include PEG 20,000 to predictably afford thickening characteristics. The express disclosure of other species of additives does not render the expressly taught PEG 20,000 species more or Sugiyama are distinguished from the circumstances concerning In re Baird since Baird was focused on whether an undisclosed species was obvious in view of a taught broad chemical genus encompassing the species. Here, Sugiyama plainly teaches the species polyethylene glycol with a molecular weight of 20,000 which undisputedly falls within the scope of the claim. 
In response to Applicant’s allegation of hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Notably, the rejections of record take into account only knowledge which was within the level of ordinary skill at the time of the claimed invention was made and does not include knowledge gleaned only from the applicant’s disclosure. Therefore, such a reconstruction is proper.
Applicant argues Capron teaches a preference for high molecular weight compound at ¶ 273. This is not found persuasive as ¶ 273 does not appear to indicate any preference concerning molecular weight. The Examiner maintains the evidence of record provided by Sugiyama
Applicant argues Capron uses polyethylene glycols for other purposes and thus, there would be no reason to use polyethylene glycol as a thickener. The Examiner cannot follow Applicant’s logic in this respect. It is unclear what relevance Capron’s disclosure of an embodiment regarding polysaccharide nanocrystals being grafted polyethylene glycol has with the selection of what thickener is used. Moreover, the rejection at issue is clearly reliant on Capron’s non-surface treated solids as required by the present claims and not PEG-grafted solids. 
Applicant argues none of the references describes using PEG 20,000 to improve emulsion stability via depletion pressure. This is not found persuasive. The prior art need not recognize the criticality of a limitation, but rather the prior art needs to only teach that limitation. The rejections of record have shown that the claimed limitation is present in the prior art. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764